— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 16, 1989, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions raised by the defendant are not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 248-252), and we decline to consider them in *924the exercise of our interest of justice jurisdiction. Kunzeman, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.